DETAILED ACTION
Status of the Claims
1.	Claims 1-45 are allowed.
Election/Restrictions
Claims 1-3, 5-8, 10, 13-18 and 20 are allowable. The restriction requirement among groups I and II and between species A and B and subspecies A1-A14 , as set forth in the Office action mailed on 7/16/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7/16/2020 is fully withdrawn.  Claims 4, 9, 11-12 and 21-42, directed to digital microfluidic system are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the cited prior art, Sista et al. teach a droplet actuator 100 comprising a substrate comprised of droplet operation electrodes [0018][0025], a hydrophobic surface located on electrode array, a backing magnet 114 located proximate to the array of electrodes to provide magnetic force (see Figs 11A-D and  [0146]). Sista et al. do not teach the at least one magnetic conduit provided in the substrate and configured for directing magnetic field through the magnetic conduit as recited in independent claims 1, 21, 25 and 37.
Cited prior art, Ionescu-Zanetti et al. teach a microfluidic device comprising fluidic channel comprising magnetizable structures 606-609 (reads on magnetic conduit) integral with the microfluidic device, the magnetizable structures are paramagnetic are intended to increase the magnetic field generated by the magnet 602 located on the backside of the magnetizable structures ([0066][0067] and Fig 7C). Ionescu-Zanetti et al.do not teach the at least one magnetic conduit provided in the substrate and configured for directing magnetic field through the magnetic conduit as recited in independent claims 1, 21, 25 and 37.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GURPREET KAUR/
Primary Examiner
Art Unit 1796